DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant first office action is in response to communication filed on 11/11/2020.
Claims 1-3,6-7,10-11,14-18,23-27,30,36 and 60 are pending of which claims 1 and 25 are independent.
The IDS(s) submitted on 11/11/2020 and 06/13/2021 has been considered and is relevant and will be applied to rejecting claims as needed.
Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 23, 25, 36, and 60 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Sun et al (US 2018/0098335 A1)
	Regarding claim 1, Sun discloses a data transmission method, (See abstract and Figs. 1- 20 with particular interest in Fig. 3 and related description in paragraphs 71-74) comprising:
sending, by a base station (i.e. Base Station 105-b - Fig, 3), a channel occupation request signal (i.e. CR-T 305a which is a channel reservation transmit signal serving a channel occupation request signal sent to UE 105d per Fig. 3 and paragraph 72) to request channel occupation (the CR-T 30a is a channel reservation/occupation request that expects a confirmation from the UE in the form CR-R 310-a as shown in Fig. 3 and explained in paragraph 73) to a terminal (i.e. UE 115d in Fig. 3), after the base station performs a listen before talk (LBT) operation in a direction corresponding to at least one beam(per paragraph 72 a directional LBT is performed by the Base Station 105-b prior to sending CR-T 305a as a channel occupation request signal to UE 115-d.  Per paragraph 18 - “…performing a first directional LBT procedure in the first beam direction, where the first CR signal may be transmitted based at least in part on the first directional LBT procedure.” See also paragraph 60 on directional LBT on a beam pointing to UE and where the CR-T channel occupation request is sent and later used for data communication between the UE 115-d and the Base Station 105-b ); and
transmitting, by the base station (i.e. Base Station 105-b), data (i.e. Fig. 3 DL-315-a - paragraph 76) on a beam (see paragraph 64) sending the channel occupation request signal, after the base station receives a signal (CR-R 310 -a) indicating that a channel is allowed to be occupied. (i.e. CR-R 310 -a is an indication sent to Base Station 105-b by UE-105-d to indicate that the requested/reserved channel is available for occupation as the reservation is complete and soon after that DL-Data 315-a is transmitted to UE 105-d - See Fig. 3. In other words CR time/Channel Reservation or occupation time is included in CR-R as shown in paragraph 74 and in the last sentence of paragraph 68 the channel reserve/occupation time in CR-T can be identical to CR-R )
		Regarding claim 25, Sun discloses a signal feedback method (See abstract and Figs. 1- 20 with particular interest in Fig. 3 and related description in paragraphs 71-74) comprising:
	receiving, by a terminal (i.e. UE 115-d in Fig. 3) , a channel occupation request signal (i.e. CR-T 305a which is a channel reservation transmit signal sent to UE 105d per Fig. 3 and paragraph 72) sent by a base station (i.e. Base Station 105-b) on at least one beam(per paragraph 72 a directional LBT is performed by the Base Station 105-b prior to sending CR-T 305a as a channel occupation request signal to UE 115-d.  Per paragraph 18 - “…performing a first directional LBT procedure in the first beam direction, where the first CR signal may be transmitted based at least in part on the first directional LBT procedure.” See also paragraph 60 on directional LBT on a beam pointing to UE and where the CR-T channel occupation request is sent and later used for data communication between the UE 115-d and the Base Station 105-b ), wherein the channel occupation request signal (i.e. CR-T 305a which is a channel reservation transmit signal sent to UE 105d per Fig. 3 and paragraph 72) is a signal for requesting channel occupation(the CR-T 30a is a channel reservation/occupation request that expects a confirmation from the UE in the form CR-310-a as shown in Fig. 3 and explained in paragraph 73); and
	feeding back, by the terminal(i.e. UE 115-din Fig. 3) , a signal (CR-R 310 -a sent by UE 115-d  to Base Station 105-b in Fig. 3) indicating that a channel is allowed to be occupied on a beam(see paragraphs 18 and 64) on which the channel occupation request signal is received to the base station(i.e. CR-R 310 -a is an indication sent to Base Station 105-b by UE-105-d to indicate that the requested/reserved channel is available for occupation as the reservation is complete and soon after that DL-Data 315-a is transmitted to UE 105-d - See Fig. 3. In other words CR time/Channel Reservation or occupation time is included in CR-R as shown in paragraph 74 and in the last sentence of paragraph 68 the channel reserve/occupation time in CR-T can be identical to CR-R  ), after the terminal receives the channel occupation request signal correctly.(See Paragraphs 62 and 74 where the UE sends acknowledgment for correctly receiving the channel occupancy request signal CR-T and then sends CR-R the feedback signal)

	Regarding claim 36, Sun discloses a base station (i.e. Base Station 105-b - Fig, 3 and further shown in Fig. 12  base station 105 component per paragraph 139) comprising:
	a processor (Fig. 12 processor 1220) , configured to read a program in a memory (i.e. Fig. 12 memory 1225) and process data according to a requirement of a transceiver (i.e. Fig. 12 Transceiver 1235);
	the transceiver(i.e. Fig. 12 Transceiver 1235), configured to receive and transmit data under the control of the processor(Fig. 12 processor 1220), and configured to :
, (See abstract and Figs. 1- 20 with particular interest in Fig. 3 and related description in paragraphs 71-74) comprising:
send a channel occupation request signal (i.e. CR-T 305a which is a channel reservation transmit signal sent to UE 105d per Fig. 3 and paragraph 72) to request channel occupation (the CR-T 30a is a channel reservation/occupation request that expects a confirmation from the UE in the form CR-R 310-a as shown in Fig. 3 and explained in paragraph 73) to a terminal (i.e. UE 115d in Fig. 3), after the base station performs a listen before talk (LBT) operation in a direction corresponding to at least one beam(per paragraph 72 a directional LBT is performed by the Base Station 105-b prior to sending CR-T 305a as a channel occupation request signal to UE 115-d.  Per paragraph 18 - “…performing a first directional LBT procedure in the first beam direction, where the first CR signal may be transmitted based at least in part on the first directional LBT procedure.” See also paragraph 60 on directional LBT on a beam pointing to UE and where the CR-T channel occupation request is sent and later used for data communication between the UE 115-d and the Base Station 105-b ); and
transmit data (i.e. Fig. 3 DL-315-a - paragraph 76) on a beam (see paragraph 64) sending the channel occupation request signal, after the base station receives a signal (CR-R 310 -a) indicating that a channel is allowed to be occupied. (i.e. CR-R 310 -a is an indication sent to Base Station 105-b by UE-105-d to indicate that the requested/reserved channel is available for occupation as the reservation is complete and soon after that DL-Data 315-a is transmitted to UE 105-d - See Fig. 3.   In other words CR time/Channel Reservation or occupation time is included in CR-R as shown in paragraph 74 and in the last sentence of paragraph 68 the channel reserve/occupation time in CR-T can be identical to CR-R  )
	Regarding claim 60, Sun discloses  a terminal (Fig. 3 UE 115-d  detailed in Fig. 16), comprising: a processor (Fig. 16 processor 1620), configured to read a program in a memory (i.e. Fig. 16 memory 1625)  and process data according to a requirement of a transceiver (Fig. 16 transceiver 1635); the transceiver, configured to receive and transmit data under the control of the processor, and configured to perform the method according to claim 25 (See Sun addressing claim 25 as set forth above)
	Regarding claim 23, Sun discloses 
the method according to claim 1, further comprising: waiting, by the base station, on the beam, to receive the signal indicating that the channel is allowed to be occupied, after the base station sends the channel occupation request signal to the terminal on the beam; (i.e. see in paragraph 134 may transmit a first CR (Channel Reservation Request) signal indicating a first reserved time period to a first UE 115 using a first beam direction in a shared RF spectrum band and in paragraph 135 in response to the first CR (channel reservation request) signal the base station will receive a third CR (Chanel Reservation Response ) signal indicating the first reserved time period from the first UE 115 using the first beam direction in the shared RF spectrum band ) and/or,
	sending, by the base station, on a next beam, to the terminal a channel occupation request signal, and receives, on the beam sending the channel occupation request signal, a corresponding signal indicating that a channel is allowed to be occupied, after the base station sends the channel occupation request signal to the terminal on the beam.(i.e. See Fig. 3 CR-T 305-a, CR-T 305-b, CR-T 305-c are channel occupation requests sent to UEs 115-d, 115-e, and 115-f and the UE sends the responses CR-R 310-a, CR-R 310-b and CR-R 310-c after the requests received from the Base Station 105-b.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of InterDigital (Interdigital Inc. “One LBT for Beam-Based Transmission for NR-U”, 04/2018 retrieved from IDS).
	Regarding claim 2, Sun discloses the method according to claim 1, wherein the beam sending the channel occupation request signal refers to all or part of beams on which channels are detected to be idle after the base station performs, the LBT operation in the direction corresponding to the at least one beam. (Sun in paragraphs  18 and 138 clearly teaches the channel occupation request signal being a CR (Channel Reservation) signal determining idleness on the channel, the LBT operation in the direction corresponding to the at least one beam)
	Sun fails to disclose performs according to a time order the LBT operation.
	Interdigital, teaching in the same endeavor LBT for beam-based transmission for New Radio, discloses performing according to a time order the LBT operation. (See Section 1 - last paragraph indicating performing LBT over time duration and in Section 2 last 3 bullet items -  Second bullet item indicates use of a directional reservation signal to indicate that the channel is reserved for the duration of the MCOT (Maximum Channel Occupancy Time ).
	In view of the above, having the method of Sun and then given the well- established teaching of Interdigital, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Sun as taught by Interdigital, since Interdigital states in Section 1 last paragraph that the modification results in providing directional LBT for beam based transmission in NR-U in higher unlicensed frequency bands.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of InterDigital and further in view of Yang (US 20190268939 A1).
	Regarding Claim 3, Sun modified by Interdigital discloses the method according to claim 2, wherein a beam on which the LBT operation is performed is at least one beam in a space, and/or, at least one beam determined and configured by a network in advance. (See Sun paragraphs 106-107 in relation to Fig. 7 step 705 and paragraphs 113-114 in relation to Fig. 8 step 805 where the beam is selected and established as part of establishing connection first and then LBT is conducted on the LBT )
	Sun modified by Interdigital fails to disclose a beam on which the LBT operation is performed is determined according to prior information.
	Yang, in the same endeavor of applying LBT prior to transmission, 
 discloses a beam on which the LBT operation is performed is determined according to prior information. (See Fig. 2 S204 and S205 discloses conducting LBT on a beam using predefined condition containing LBT indication information and see also paragraphs 33 and 37. See Back off value N for LBT as part of Cat4 LBT or Cat2 LBT bringing time dimension as detailed in paragraphs 84-85)
	In view of the above, having the method of Sun modified by Interdigital and then given the well- established teaching of Yang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Sun a modified by Interdigital as taught by Yang, since Yang states in paragraph 4 that the modification results in alleviating the hidden node problem in the high frequency scenario and improve transmission efficiency.
Claim(s) 6, 10, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Yang (US 20190268939 A1).

	Regarding claim 6, Sun discloses the method according to claim 1, but fails to disclose wherein the performing for the LBT operation comprises one of the following modes or a combination of the following modes:
continuously performing, in a direction corresponding to a certain beam, the LBT
operation until the LBT operation is successful; or,
performing the LBT operation in a direction corresponding to a certain beam within a preset time period, and if the LBT operation is not successful, performing the LBT operation in a direction corresponding to other beam; or,
performing the LBT operation in a direction corresponding to each of beams by means of sequential time division of scanning for beams.
	Yang, in the same endeavor of applying LBT prior to transmission, discloses
wherein the performing for the LBT operation comprises one of the following modes or a combination of the following modes ( Note limitations are claimed in the alternative and only one addressed) continuously performing, in a direction corresponding to a certain beam, the LBT operation until the LBT operation is successful (See paragraphs 168 and 312 - “… and if the LBT fails on the beam, continuing to perform the LBT mechanism on the beam or switching to another beam for continuing to perform the LBT mechanism.”); or,
performing the LBT operation in a direction corresponding to a certain beam within a preset time period, and if the LBT operation is not successful, performing the LBT operation in a direction corresponding to other beam; or,
performing the LBT operation in a direction corresponding to each of beams by means of sequential time division of scanning for beams.
	In view of the above, having the method of Sun and then given the well- established teaching of Yang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Sun as taught by Yang, since Yang states in paragraph 4 that the modification results in alleviating the hidden node problem in the high frequency scenario and improve transmission efficiency.
	Regarding claim 10, Sun discloses the method according to claim 1, Sun discloses further wherein the channel occupation request signal comprises one of the following information or a combination of the following information: channel occupation time information of the beam sending the channel occupation request signal (i.e. See Sun’s abstract, paragraphs 5 and 6 where channel reservation signal as the channel occupation request includes the CR signal may reserve the channel for a specified time period or example, by including a start time of the reservation, an end time of the reservation and may include transmitting a first CR signal indicating a first reserved time period to a first UE using a first beam direction in a shared RF spectrum band, transmitting a second CR signal indicating a second reserved time period to a second UE using a second beam direction different from the first beam direction in the shared RF spectrum band,…)
	Sun fails to disclose one of the following information or a combination of the following: information of a scheduled user equipment identity (UEID), a beam ID of the beam sending the channel occupation request signal, position information, in a space, of the beam sending the channel occupation request signal, channel occupation time information of the beam sending the channel occupation request signal, a resource configuration required in the condition that the terminal feeds back the signal indicating that the channel is allowed to be occupied, LBT type information required in the condition that the terminal feeds back the signal indicating that the channel is allowed to be occupied, or pilot frequency information used for measuring channel quality.
	Yang , in the same endeavor of applying LBT prior to transmission, discloses one of the following information or a combination of the following: information of a scheduled user equipment identity (UEID) (i.e. paragraphs 222-223 and 226 terminal identifier or device identifier), a beam ID of the beam sending the channel occupation request signal (Sector id paragraphs 227 and  505), position information, in a space (i.e. time and/or frequency position in paragraphs 406-407), a resource configuration required in the condition that the terminal feeds back the signal indicating that the channel is allowed to be occupied(i.e. paragraph 220 indicates feedback signal contains time duration of channel reservation as indicated in paragraph 224), LBT type information required in the condition that the terminal feeds back the signal indicating(See paragraphs 102 and 442 on LBT types indication in the transmitting node in a transmitting pair) that the channel is allowed to be occupied, or pilot frequency information used for measuring channel quality.(i.e. paragraphs 511 receiving reference signal for interference measurement and can broadly interpreted as quality. See paragraphs 423 and 447)
	In view of the above, having the method of Sun and then given the well- established teaching of Yang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Sun as taught by Yang, since Yang states in paragraph 4 that the modification results in alleviating the hidden node problem in the high frequency scenario and improve transmission efficiency.

	Regarding claim 26, Sun discloses the method according to claim 25, wherein the signal indicating that the channel is allowed to be occupied comprises one of the following information or a combination of the following information: information related to channel occupation time  (i.e. See Sun’s abstract, paragraphs 5 and 6 where channel reservation signal as the channel occupation request includes the CR signal may reserve the channel for a specified time period or example, by including a start time of the reservation, an end time of the reservation and may include transmitting a first CR signal indicating a first reserved time period to a first UE using a first beam direction in a shared RF spectrum band, transmitting a second CR signal indicating a second reserved time period to a second UE using a second beam direction different from the first beam direction in the shared RF spectrum band,…)
	Sun fails to disclose ID information of the beam, user equipment identity (UEID) information of the terminal, beam-based channel quality indicator (CQD) information.
	Yang discloses ID information of the beam(Sector id paragraphs 227 and  505), user equipment identity (UEID) information of the terminal, (i.e. paragraphs 222-223 and 226 terminal identifier or device identifier), beam-based channel quality indicator (CQI) information. i.e. paragraphs 511 receiving reference signal for interference measurement and can broadly interpreted as quality. See paragraphs 423 and 447)
	
	In view of the above, having the method of Sun and then given the well- established teaching of Yang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Sun as taught by Yang, since Yang states in paragraph 4 that the modification results in alleviating the hidden node problem in the high frequency scenario and improve transmission efficiency.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Yang and further in view of Li et al (US 20190200389 A1).
	Regarding claim 7, the combination of Sun and Yang discloses the method according to claim 6 but Sun modified by Yang fails to disclose
	maintaining by the base station a plurality of counting; and performing, by the base station, the LBT operation in a direction corresponding to each of beams by means of sequential time division of scanning for the beams; wherein time granularity of scanning is configurable; wherein the time granularity of scanning is an integral multiple of a clear channel assessment (CCA) slot or an integral multiple of an orthogonal frequency division multiplex (OFDM) symbol.
	Yang , in the same endeavor of applying LBT prior to transmission, discloses maintaining by the base station a plurality of counting(see paragraphs 84 and/or 190 for each directional beam a back off value N is selected and N is counted down to determine if channel is used or not) and ; and performing, by the base station, the LBT operation in a direction corresponding to each of beams by means of sequential time division of scanning (i.e.. beam polling) for the beams(i.e. see paragraph 502 partially stating “[0502] The LBT performing sequence of the candidate beams is as follows. The LBT may be performed on the candidate beams sequentially in a polling manner.” See also paragraphs 518 and 520); wherein time granularity of scanning is configurable (see paragraph 597 indicating the polling/scanning granularity being configured/specified by DCI or RRC signaling); wherein the time granularity of scanning is an integral multiple of a clear channel assessment (CCA) slot (See paragraph 535 where each beam polling involves a CCA slot when the beams are polled or scanned in time division order each one occupying a CCA slot in time domain) or an integral multiple of an orthogonal frequency division multiplex (OFDM) symbol.(See paragraph 552 with respect to Fig. 15 and involves OFDM symbols for polling/scanning each beam where LBT is performed sequentially on each beam on each OFDM symbol)
	In view of the above, having the method of Sun initially modified by Yang and then given the well- established teaching of Yang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the method of Sun initially modified by Yang as taught by Yang, since Yang states in paragraph 4 that the modification results in alleviating the hidden node problem in the high frequency scenario and improve transmission efficiency.
	Also the combination of Sun and Yang fails to disclose wherein the performing for the LBT operation comprises one of the following modes or a combination of the following modes: ( Note limitations are claimed in the alternative and only one addressed)
	maintaining, by the base station, one counter; and performing, by the base station, the LBT operation in a direction corresponding to one beam until the LBT operation is successful; or,
maintaining, by the base station, one counter; performing, by the base station, the LBT
operation in a direction corresponding to one beam until the operation is performing beyond a preset time period; and if the LBT is not successful, switching, by the base station, to another counter, resetting, by the base station, a value of the one counter, and performing, by the base station, the LBT operation in a direction corresponding to other beam; or,
maintaining, by the base station, a plurality of counters; performing, by the base station,
the LBT operation in a direction corresponding to one beam until the operation is performed beyond the preset time period; and if the LBT is not successful, switching, by the base station, to other counter of the plurality of counters other than one counter, corresponding to the one beam, of the plurality of counters, performing, by the base station, the LBT operation in a direction corresponding to other beam, and retaining, by the base station, values of the plurality of counters; or,
maintaining, by the base station, a plurality of counters; performing, by the base station, the LBT operation in a direction corresponding to one beam until the operation is performed beyond the preset time period; and if the LBT is not successful, switching, by the base station, to other counter of the plurality of counters other than one counter, corresponding to the one beam, of the plurality of counters, performing, by the base station, the LBT operation in a direction corresponding to other beam, retaining, by the base station, values of the plurality of counters, and resetting, by the base station, values of the plurality of counters after a number of times of the performing for the LBT operation beyond the preset time period is greater than a preset value; or,
maintaining, by the base station, a plurality of counters.
	Li, in the same endeavor disclose wherein the performing for the LBT operation comprises one of the following modes or a combination of the following modes: ( Note limitations are claimed in the alternative and only one addressed)
	maintaining, by the base station, one counter; and performing, by the base station, the LBT operation in a direction corresponding to one beam until the LBT operation is successful (i.e. Li teaches the limitations verbatim in the following three paragraphs:
[0035] adopting a same random back-off counter for multiple corresponding directions i, for which the first type of LBT is simultaneously performed; or
[0036] generating a respective random back-off counter on each of multiple directions i, for which the first type of LBT is simultaneously performed.
 [0167] A same random back-off counter may be applied to the multiple beam directions, on which the LBT may be simultaneously performed.
[0168] A random back-off counter may be respectively generated for each of the multiple beam directions, on which the LBT may be simultaneously performed.); or,
maintaining, by the base station, one counter; performing, by the base station, the LBT
operation in a direction corresponding to one beam until the operation is performing beyond a preset time period; and if the LBT is not successful, switching, by the base station, to another counter, resetting, by the base station, a value of the one counter, and performing, by the base station, the LBT operation in a direction corresponding to other beam; or,
maintaining, by the base station, a plurality of counters; performing, by the base station,
the LBT operation in a direction corresponding to one beam until the operation is performed beyond the preset time period; and if the LBT is not successful, switching, by the base station, to other counter of the plurality of counters other than one counter, corresponding to the one beam, of the plurality of counters, performing, by the base station, the LBT operation in a direction corresponding to other beam, and retaining, by the base station, values of the plurality of counters; or,
maintaining, by the base station, a plurality of counters; performing, by the base station, the LBT operation in a direction corresponding to one beam until the operation is performed beyond the preset time period; and if the LBT is not successful, switching, by the base station, to other counter of the plurality of counters other than one counter, corresponding to the one beam, of the plurality of counters, performing, by the base station, the LBT operation in a direction corresponding to other beam, retaining, by the base station, values of the plurality of counters, and resetting, by the base station, values of the plurality of counters after a number of times of the performing for the LBT operation beyond the preset time period is greater than a preset value; or,
maintaining, by the base station, a plurality of counters (i.e. see paragraphs 35, 36, 167 and 168 on counters for each beam as shown above).
	In view of the above, having the method of Sun modified by Yang and then given the well- established teaching of Li, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Sun a modified by Yang as taught by Li, since Li states in paragraph 17 that the modification results in performing LBT and transmitting signals on Unlicensed Frequency Band (UFB) and helps avoid interference with other nodes on the UFB.
Claim(s) 11 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Li et al (US 20200389821 A1 of which all citations and Figures are fully supported by the provisional document on which priority is relied on ) hereinafter referred to as Li ‘821.
	Regarding claim 11, Sun discloses the method according to claim 1, wherein: Sun further discloses
the signal(i.e. CR-R 310 a)  indicating that the channel is allowed to be occupied is fed back by means of time information (i.e. CR Time) configured for the terminal ( UE-105-d in Fig. 3) by the base station; (i.e. CR-R 310 -a is an indication sent to Base Station 105-b by UE-105-d to indicate that the requested/reserved channel is available for occupation as the reservation is complete and soon after that DL-Data 315-a is transmitted to UE 105-d - See Fig. 3. In other words CR time/Channel Reservation or occupation time is included in CR-R as shown in paragraph 74 and in the last sentence of paragraph 68 the channel reserve/occupation time in CR-T configured by the base station can be identical to CR-R  sent by the terminal to the Base Station)
		Sun fails to disclose 
	the signal indicating that the channel is allowed to be occupied is fed back by means of interlace information dynamically indicated by the base station; and/or, the signal indicating that the channel is allowed to be occupied is fed back by means of interlace information semi-statically configured for the terminal by a network or,
	the signal indicating that the channel is allowed to be occupied is fed back by each terminal at the same time.
	Li ‘821 discloses in the same endeavor channel reservation for multiple wireless devices.  
	Li ‘821 discloses the signal indicating that the channel is allowed to be occupied is fed back by means of interlace information dynamically indicated by the base station; and/or, the signal indicating that the channel is allowed to be occupied is fed back by means of interlace information semi-statically configured for the terminal by a network  (See paragraph 40 explicitly stating “ …For example, a gNB may send a channel reservation request to multiple UEs whose channel reservation responses are transmitted simultaneously with an interlace multiplexing design. This enables the gNB to schedule data transmission for multiple users within one Transmission OPportunity (TXOP) using a signaling based channel reservation framework…” Paragraph 40 explains the base station gNB sends a channel reservation request with parameters shown in Fig. 4 and detailed in paragraph 42 and includes reservation time for each UE in reservation TXOP and decoded using interlace index as detailed in paragraph 43 to decode the UE ID  for second one interlace #2. The feedback signal, CRRS is shown in Fig. 9 using pure interlaced transmission as detailed in paragraphs 53 and 54.)
	the signal indicating that the channel is allowed to be occupied (i.e. Channel Reservation Response (CRRS) - paragraph 8 and 40) is fed back by each terminal at the same time. (i.e. paragraph 40 partially states that whose channel reservation responses are transmitted simultaneously with an interlace multiplexing design.)
	In view of the above, having the method of Sun and then given the well- established teaching of Li ‘821, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Sun as taught by Li ‘821, since Li ‘821 states in paragraphs 10, 19 and 40 that the modification results in providing improvements for wireless communication networks and systems with increased demands on supporting an increased number of users, shared spectrum, higher throughput, lower latency etc, as for example us expected for NR systems. Li ‘821 further discloses the modification results, by enabling multiple wireless devices to share a TXOP, embodiments described herein are beneficial in terms of resource utilization, scheduling flexibility, and enables small latency.
	Regarding clam 27, claim 27 is rejected in the same scope as clam 11.
Claim(s) 14 s/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Li et al (US 20200389821 A1 of which all citations and Figures are fully supported by the provisional document on which priority is relied on ) hereinafter referred to as Li ‘821 and further in view Yang.
	Regarding claim 14, Sun modified by Li ‘821 discloses the method according to claim 11, in the condition that the signal indicating that the channel is allowed to be occupied is fed back by means of time information configured for the terminal by the base station: or, the signal indicating that the channel is allowed to be occupied is fed back by each terminal at the same time as set forth above.
	Sun modified by Li ‘821 fails to disclose configuring, by the base station, for the terminal an LBT parameter required to be used to feed back the signal indicating that the channel is allowed to be occupied.
	Yang, in the same endeavor, discloses configuring, by the base station (i.e. see paragraph 442 where the base station using DCI or RRC assigns whether to perform LBT and LBT type. See paragraphs 282-294 and 441-443), for the terminal (i.e. the base station is site 1 or site 2 in Fig. 8 and the terminal can be Terminal 1 or Terminal 2 in Fig. 8) an LBT parameter required to be used to feed back the signal indicating that the channel is allowed to be occupied (See also paragraphs 560-561 on feeding back channel is allowed to be occupied/reserved after performing LBT).
	In view of the above, having the method of Sun modified by Li ‘821 and then given the well- established teaching of Yang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the method of Sun modified by Li ‘821 as taught by Yang, since Yang states in paragraph 4 that the modification results in alleviating the hidden node problem in the high frequency scenario and improve transmission efficiency.
Claim(s) 15 and 30 s/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Li et al (US 20200389821 A1 of which all citations and Figures are fully supported by the provisional document on which priority is relied on ) hereinafter referred to as Li ‘821 and Yang and further in view of Wang et al (US 20190200379 A1).
	Regarding claim 15, Sun modified by Li ‘821 and Yang discloses the method according to claim 14 as set forth above.
	Sun modified by Li ‘821 and Yang fails to disclose wherein the LBT parameter comprises a size of a counter or size information of a contention window used for producing the counter, in the condition that an LBT type in the LBT parameter is LBT cat.4.
	Wang discloses wherein the LBT parameter comprises a size of a counter or size information of a contention window used for producing the counter (See paragraphs 77, 89 and 154), in the condition that an LBT type in the LBT parameter is LBT cat.4. (See Fig. 15 step 1501 UE receives LBT type and if cat 4 and contention window size info is provided) 
	In view of the above, having the method of Sun modified by Li ‘821 and Yang and then given the well- established teaching of Wang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the method of Sun modified by Li ‘821 and Yang as taught by Wang, since Wang states in paragraph 15 that the modification results in influences of the UE to other devices can be avoided, and a transmission probability of the UE can be guaranteed, so that overall network efficiency is improved.
	Regarding claim 30, Sun modified by Li ‘821 discloses the method according to claim 27 as set forth above, including in the condition that the signal (i.e. CR-R 310 a in Sun’s Fig. 3)  indicating that the channel is allowed to be occupied is fed back by means of time information (i.e. Channel Reservation Time) configured for the terminal (UE-105-d in Fig. 3) by the base station, (i.e. CR-R 310 -a is an indication sent to Base Station 105-b by UE-105-d to indicate that the requested/reserved channel is available for occupation as the reservation is complete and soon after that DL-Data 315-a is transmitted to UE 105-d - See Sun’s Fig. 3. In other words CR time/Channel Reservation or occupation time is included in CR-R as shown in Sun’s paragraph 74 and in the last sentence of paragraph 68 the channel reserve/occupation time in CR-T configured by the base station can be identical to CR-R  sent by the terminal to the Base Station)
	Sun modified by Li ’821 fails to disclose
	receiving, by the terminal, a listen before talk (LBT) parameter which is configured for the terminal by the base station and required to be used to feed back the signal indicating that the channel is allowed to be occupied; and
	feeding back, by the terminal, the signal indicating that the channel is allowed to be occupied to the base station, after an LBT operation is performed in a direction, corresponding to the beam on which the signal is received, according to the LBT parameter.
	Yang discloses receiving, by the terminal (i.e. Terminals 1 and 2in Fig. 8), a listen before talk (LBT) parameter (i.e. paragraph 442 indication of whether to perform LBT and LBT type are the LBT parameters )which is configured for the terminal by the base station (Fig. 8 Sites 1 and 2 respectively) and required to be used to feed back the signal indicating that the channel is allowed to be occupied (in paragraph 441 the receiving device being Terminals 1 or 2 performs LBT according to received LBT parameters and if LBT is successful sends a second indication signal as a  feedback to the sending device being the Base Stations Sites 1 or 2 and the second indication signal contains information for how long the channel is to be occupied indicating that the channel is allowed to be occupied per paragraph 447 ); and
	feeding back, by the terminal, (i.e. Terminals 1 and 2in Fig. 8),  the signal (i.e. second indication signal being feedback to the base station/sites 1 or 2 from Terminals 1 or 2 respectively per paragraphs 442 and 447) indicating that the channel is allowed to be occupied to the base station (…and the second indication signal contains information for how long the channel is to be occupied indicating that the channel is allowed to be occupied per paragraph 447), after an LBT operation is performed (i.e. paragraph 441after  LBT is successful then the second indication signal being feedback is sent to Sites 1 or 2 which are the base station in Fig. 8), in a direction corresponding to the beam on which the signal is received (See paragraphs 20-24 on beam direction and LBT direction matching), according to the LBT parameter (LBT performed based on the LBT parameters comprising indication of whether to perform LBT and LBT type - paragraph 442)
	In view of the above, having the method of Sun modified by Li ‘821 and then given the well- established teaching of Yang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the method of Sun modified by Li ‘821 as taught by Yang, since Yang states in paragraph 4 that the modification results in alleviating the hidden node problem in the high frequency scenario and improve transmission efficiency.
 	Sun modified by Li ‘821 and Yang fails to disclose wherein the LBT operation is performed according to a size, comprised in the LBT parameter, of a counter or size information, comprised in the LBT parameter, of a contention window used for producing the counter, in the condition that an LBT type in the LBT parameter is LBT cat.4.
	Wang discloses wherein the LBT operation is performed according to a to a size, comprised in the LBT parameter, of a counter or size information, comprised in the LBT parameter, of a contention window used for producing the counter,  (See paragraphs 77, 89 and 154 - in particular in paragraph 89 it is indicated that the LBT parameters are received from the Base Station and includes Cat-4 LBT parameters such as a backoff counter generated on info on   ), in the condition that an LBT type in the LBT parameter is LBT cat.4. (See Fig. 15 step 1501 UE receives LBT type and if cat 4 and contention window size info is provided - see paragraphs 148-152) 
	In view of the above, having the method of Sun modified by Li ‘821 and Yang and then given the well- established teaching of Wang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the method of Sun modified by Li ‘821 and Yang as taught by Wang, since Wang states in paragraph 15 that the modification results in influences of the UE to other devices can be avoided, and a transmission probability of the UE can be guaranteed, so that overall network efficiency is improved.
Allowable Subject Matter
Claims 16-18 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Listen Before Receive For Co-Existence in Unlicensed mmWave Bands, Sandra Largen et al, IEEE, 04/18/2018 and anticipates independent claims - See Fig. 2
All of the secondary references applied, Li , L’821, Wang and Yang fully anticipate independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474